188 S.E.2d 721 (1972)
14 N.C. App. 441
Claude McMICHAEL
v.
BOROUGH MOTORS, INC.
No. 7226SC30.
Court of Appeals of North Carolina.
May 24, 1972.
*722 Ray Rankin, Charlotte, for plaintiff appellee.
Wade & Carmichael, by J. J. Wade, Jr., and Wardlow, Knox, Caudle & Knox by Charles E. Knox, Charlotte, for defendant appellant.
GRAHAM, Judge.
Defendant contends the evidence was insufficient to show the nature and extent of the services to be performed by plaintiff as consideration for the compensation promised in the letter from defendant's sales manager, dated 24 April 1967 and introduced in evidence as plaintiff's Exhibit 1.
"A contract for service must be certain and definite as to the nature and extent of the service to be performed, the place where and the person to whom it is to be rendered, and the compensation to be paid, or it will not be enforced." Croom v. Lumber Co., 182 N.C. 217, 108 S.E. 735. It is not necessary, however, that all of the terms of a contract for services be reduced to writing. "Except when forbidden by the Statute of Frauds, a contract may be oral, or partly written and partly oral." 2 Strong, N.C. Index 2d, Contracts, § 5, p. 298.
Plaintiff testified that in March of 1967 he came from his home in Florida to Charlotte to discuss employment with defendant's president, R. B. Borough, and William Scott, defendant's General Sales Manager. Borough showed plaintiff around the city and where defendant's "new" dealership would be located. Plaintiff testified: "He (Borough) made me a proposition of $700.00 a month salary with guarantee of $1000.00 and 5% of the vehicle selling gross, in return for which I would be his used car manager in charge of the used car department and all the employees of that department." Plaintiff told Borough and Scott that because of the expense of moving from Florida to Charlotte he was unwilling to accept defendant's offer without a two-year contract. At this point *723 Borough left the meeting, telling Scott to handle the matter any way he wanted to as Borough had to go to a golf game. Plaintiff returned to Florida and about three weeks later received the letter (plaintiff's Exhibit 1) from Scott. The letter was dated 24 April, the date plaintiff was to report for work, but was actually received by plaintiff sometime before that date. Plaintiff went to work for defendant as its used car manager on 24 April 1967 and worked in this capacity for the compensation outlined in Scott's letter until his employment was terminated 10 months later.
When the oral testimony of plaintiff is considered, together with plaintiff's Exhibit 1, the evidence is sufficient to establish every essential element of the contract under which plaintiff seeks recovery. Actually defendant does not contest any of the terms of the contract except the provision in the letter setting forth the duration of employment as two years. Defendant's evidence was that the letter from Scott was never authorized and that plaintiff was never offered a specific period of employment. However, the evidence on this question was conflicting and it therefore became a matter for the judge to determine.
Defendant also contends that the evidence does not support the court's finding that defendant breached the contract. Defendant's evidence tended to show that plaintiff voluntarily terminated his employment for personal reasons. On the other hand, plaintiff's evidence tended to show that the termination came about because his pay was substantially reduced and he was advised by defendant's president that defendant would not abide by the terms of the contract under which plaintiff was employed. This conflicting evidence presented an issue of fact for the court.
Where issues of fact are tried by the court without a jury, the trial judge becomes both judge and jury, and his findings of fact, if supported by competent evidence, are as conclusive on appeal as the verdict of a jury. Coggins v. City of Asheville, 278 N.C. 428, 180 S.E.2d 149; Laughter v. Lambert, 11 N.C.App. 133, 180 S.E.2d 450.
Here there is evidence to support each of the court's findings of fact. We are bound by these findings even though there is also evidence which would support contrary findings. Laughter v. Lambert, supra.
Affirmed.
CAMPBELL and BRITT, JJ., concur.